PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/444,848
Filing Date: 18 Jun 2019
Appellant(s): Berwin et al.



__________________
Mr. Joseph M. Rolnicki
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
In response to appellant’s arguments on pages 7-8 that Cook fails to expressly or implicitly suggest “a second central surface on the bottom of the pallet”; therefore, Cook cannot possibly make obvious a first central surface on the bottom of a pallet and a second central surface on the bottom of a pallet as recited in claims 1 and 13, the examiner respectfully take the position that Cook is used for the teaching of a first central surface 32 on the bottom of the pallet, the first central surface having opposite ends that intersect the bottom perimeter surface of the pallet on opposite sides of the pallet, the first central surface being a solid surface having an elongate, rectangular configuration that extends across the bottom of the pallet from one side of the bottom perimeter surface of the pallet to an opposite side of the bottom perimeter surface of the pallet, the first central surface 32 is a flat surface positioned in the single plane of the bottom perimeter surface. Therefore, Cook does not need to disclose a second central surface on the bottom of the pallet.
In response to appellant’s arguments on pages 9-10 regarding Haataja fails to disclose a bottom perimeter surface that is a flat surface positioned in a single plane, Haataja is used for the teaching of a pallet comprising first and second central surfaces each being a solid surface having an elongate, rectangular configuration that extends across the bottom of the pallet from one side of the bottom surface of the pallet to an opposite side of the bottom surface of the pallet. Therefore, Haataja does not need to disclose the central surfaces each being a flat surface positioned in a single plane of the bottom perimeter surface, and having opposite ends that intersect the bottom perimeter surface of the pallet.
In response to appellant’s arguments on page 10 that each of the three prior art fails to teach or suggest a “bottom perimeter surface that is a flat surface positioned in a single plane”, “the first central surface is a flat surface positioned in the single plane of the bottom perimeter surface”, “a second central surface is a flat surface positioned in the single plane of the bottom perimeter surface”, “first central surface having opposite ends that intersect the bottom perimeter surface of the pallet on opposite sides of the pallet” and a “second central surface having opposite ends that intersect the bottom perimeter surface of the pallet on opposite sides of the pallet”, the examiner respectfully take the position that (A) one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and (B) as stated in the Office action mailed on 4/28/2020, Cook teaches a central surface having opposite ends that intersect the Haataja teaches the idea of providing more than one central surfaces on the bottom of a pallet, with each central surface being a solid surface having an elongate, rectangular configuration that extends across the bottom of the pallet from one side of the bottom surface to an opposite side of the bottom of the pallet. Therefore, Haaf, as modified in view of Cook and Haataja, discloses all the limitations recited therein.
In response to appellant’s arguments on page 11 regarding claims 7-10, the examiner respectfully take the position that the claimed language fails to provide adequate structural limitations in defining the first and second platform surfaces in order to distinguish from Haaf.
In response to appellant’s arguments on pages 11-12 that there is not explanation of the rejection of claims 11 and 12 anywhere in the Office action, the examiner respectfully take the position that claims 11-12 were addressed in the Final Office action of September 9, 2020 on pages 7-8 under “Regarding (ii)”.
In response to appellant’s argument on the bottom of page 10 and page 12 that there is no articulated reasoning and not rational underpinning, teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haaf, as modified, provides a flat and stable pallet bottom and having a weight which is distributed over a relatively large surface area to thereby eliminate or decrease the impression made by the pallet on any product or material supporting above or below the pallet, as well as a pallet having a high bending strength and stiffness.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        
HVT
March 4, 2021
Conferees:
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.